Title: From George Washington to Tench Tilghman, 30 November 1785
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 30th Novr 1785

Since my last I have been favoured with your letters of the 10th & 18th Instt. The last covering Mr Rawlins’s plan & estimate for my new room—for your exertions to obtain which, I thank you.
The plan is plain, as I requested—but the estimate, I think, is large; however as I pretend not to be a competent judge of work, and know that we are always in the power of workmen, I will not decide absolutely upon the moderation he pretends to have observed; especially as I confess that I do not clearly understand the plan—but as your readiness to oblige me in this business has already involved you in trouble, I will request the favor of you to take a little more, to bring it to an explanation, & close.

For this purpose, I send you herewith Rawlins’s plan & estimate; and would beg the favor, as I have understood that Mr Goff of Baltimore has had much work of this kind done by Rawlins, to compare my plan & estimate with his work & prices; and if Mr Goff is a Gentleman of information, & one who scrutinizes into work & prices by a comparison of them, to ask his opinion of these charges. If the result of your enquiries is in favor of Mr Rawlinss moderation I have then to pray that the matter may be fixed with him; and a time (not to exceed if possible the middle of April) agreed on to begin the work with a serious intention to execute it with dispatch. also, that the article of travelling expences may be defined, & reduced to a stipulated sum. or, which would come cheaper to me, that my Waggon (a covered one) should remove his people & Tools hither & back; and an equivalent named in lieu of expences for himself. This will leave no ground for discontent on either side; than which nothing being more disagreeable to me—I always endeavour to avoid. I wish to know also whether he or I are to furnish the materials. If on the other hand it shall be found that his terms are too high (for it is not amiss to observe here, that almost the whole of the mouldings & ornaments are cast) I should be obliged to you to know from him whether he will take less; and precisely the sum; to execute the work according to the Plan. and this too without much time for consideration, for having been twice disappointed already, & the work thereby considerably delayed to my great inconvenience; I am determined if Mr Rawlins will not do it reasonably & begin it seriously in the Spring, to write immediately to Sir Edward Newenham of Dublin, who hath already introduced the subject to me, and has given me assurances of a visit in the spring, to bring me a complete workman when he comes, on yearly wages; but this I would avoid (as you will please to inform Mr Rawlins) if he will do my work at near its value, & in season. If you finally engage with Mr Rawlins, I should like to have a specific agreement drawn, to prevent mistakes, or further delay; for the drawing of wch I would chearfully pay an Attorney.
Inclosed is a letter for Mr Rawlins, open. Had the public prints spoke truth respecting the present from his Catholic Majesty, & the Jacks had arrived, it would have given me great pleasure to have obliged your friends on the Eastern shore, by a

compliance with your request. There were only two presented to me by the King of Spain. one of which by the advices I have received from Boston, was lost on its Passage to Beverley, in a storm—the other will scarcely do more (if he gets home safe) than answer my own purposes. but if you, or any friend of yours, has a she Ass that you would wish to put to him, for preservation of the breed, he shall be much at your service, & you shall be welcome to the use of him to her. Mrs Washington joins me in best wishes for Mrs Tilghman & yourself, and with sentiments of sincere esteem & regard I am—Dear Sir Yr Affecte frd & obedt Serv.

Go: Washington

